EXHIBIT 10.4



CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



[wf.jpg]


ADJUSTMENT NOTICE


To:    SunPower Corporation


From:    Wachovia Bank, National Association
375 Park Avenue
New York, NY 10152


Re:    Issuer Warrant Transaction


Date:    August 26, 2011


Reference is made to the Warrant Transaction entered into on April 28, 2009 (the
“Transaction”) among SunPower Corporation (“Counterparty”), Wells Fargo
Securities, Inc. (“Agent”) and Wells Fargo Bank, National Association (“Wells
Fargo”), on the Class A Common Stock of Counterparty, the Confirmation of which
bears Wells Fargo's Reference Numbers 6845039. All capitalized terms used and
not otherwise defined herein shall have their meanings as defined in the
Confirmation.


This letter is being sent to you by Wells Fargo, as Calculation Agent under the
Transaction, as notification of an adjustment to the Transaction due to the
Tender Offer which occurred on June 14, 2011.


As of the date hereof (x) the Strike Price under the Warrant Transaction shall
be USD 26.40 and (y) *** on August 31, 2011.
    
Except as otherwise set out herein and unless otherwise agreed between the
parties, the Confirmation and the Transaction it confirms shall remain in full
force and effect.
Very truly yours,
WELLS FARGO SECURITIES, LLC,
Acting solely in its capacity as Agent
of Wells Fargo Bank, National Association
WELLS FARGO BANK, NATIONAL ASSOCIATION
By: Wells Fargo Securities, LLC
acting solely in its capacity as its Agent
By: /s/ Cathleen Burke
By: /s/ Cathleen Burke
Title: Managing Director
Title: Managing Director
 
 
Accepted and confirmed as
of the date first above written:
 
 
 
SUNPOWER CORPORATION
 
By: /s/ Dennis Arriola
 
Name: Dennis Arriola
 
Title: EVP & Chief Financial Officer
 



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


